                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:19-CR-00325-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
TONYA VINSON,                          )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Unopposed Motion to Continue

Sentencing. See Doc. No. 21. Having considered the motion, the Court enters the following Order.


                                             ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Continue

Sentencing, Doc. No. 21, is GRANTED for good cause shown. The Clerk of Court is instructed

to place this matter on the next appropriate sentencing calendar.

                                             Signed: August 13, 2020




      Case 3:19-cr-00325-MOC-DCK Document 23 Filed 08/13/20 Page 1 of 1
